Exhibit 10.1

MYLAN N.V.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is made this     day of
            , 2015, by and between Mylan N.V., a public limited company
(naamloze vennootschap) organized in the Netherlands (the “Company”), and
            (“Indemnitee”).

WHEREAS, Indemnitee is a director of the Board of Directors of the Company (the
“Board”) and performs a valuable service in such capacity for the Company; and

WHEREAS, Article X of the Articles of Association of the Company (the
“Articles”) provides for indemnification of and the payment of expenses to
certain persons acting on behalf of the Company; and

WHEREAS, such Articles specifically provide that the rights to indemnification
and the payment of expenses are not exclusive of any other right to which any
person may be entitled under any agreement, and thus contemplate that agreements
may be entered into with respect to indemnification and the payment and
advancement of expenses; and

WHEREAS, the Company and Indemnitee recognize that the increase in corporate
litigation subjects directors and officers to substantial risks of personal
liability and expensive litigation; and

WHEREAS, the Company and Indemnitee further recognize that the cost of liability
insurance for the Company’s directors and officers can be significant and
continues to rise, and that there have been reports of general reductions in the
coverage afforded by such insurance in some cases; and

WHEREAS, there may be uncertainties concerning the adequacy and reliability of
the protection afforded by directors’ and officers’ liability insurance; and

WHEREAS, in order to ameliorate such uncertainties and to induce Indemnitee to
continue to serve the Company, the Company has determined it to be fair and in
the best interests of the Company to enter into this Agreement with Indemnitee.

NOW, THEREFORE, in consideration of Indemnitee’s continued service to the
Company after the date hereof, the parties hereto, intending to be legally
bound, agree as follows:

1. Certain Definitions.

(a) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit or proceeding, alternative dispute resolution mechanism, or any hearing,
inquiry or investigation, that Indemnitee in good faith believes might lead to
the institution of any such claim, action, suit, proceeding, hearing, inquiry,
investigation, or alternative dispute mechanism, whether civil, criminal,
administrative, investigative or otherwise, whether brought by a third party, in
the name of the Company or otherwise, or by the Indemnitee.



--------------------------------------------------------------------------------

(b) “Expenses” shall mean all expenses, liability and loss (including, without
limitation, attorneys’ fees and disbursements and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness or potential witness in or participating in (including, without
limitation, on appeal), or preparing to defend, to be a witness or potential
witness in or participate in, any actual, threatened or completed action, suit,
or proceeding, or any alternative dispute resolution mechanism, hearing or
investigation), judgments, fines, awards, penalties, excise taxes pursuant to
the Employee Retirement Income Security Act of 1974, as amended, or penalties,
amounts paid in settlement (if such settlement is approved by the Company, which
approval shall not be unreasonably withheld) and punitive and exemplary damages,
actually incurred, in respect of any Proceeding, and any income taxes imposed on
Indemnitee in any jurisdiction, including without limitation, the Netherlands,
the United Kingdom, and any U.S. federal, state or local jurisdictions, as a
result of the actual or deemed receipt of any payments under this Agreement or
otherwise in respect of indemnification (and any income taxes attributable
thereto). Expenses shall include, without limitation, any of the foregoing
actually incurred by Indemnitee in connection with any Proceeding in which
Indemnitee’s act or failure to act that gives rise to Indemnitee’s claim for
indemnification constituted negligence, including, without limitation, active
negligence.

(c) “Indemnitee Conduct Standard” shall mean that, with respect to Indemnitee’s
act or failure to act that gives rise to Indemnitee’s claim for indemnification,
Indemnitee’s actions did not constitute willful misconduct or intentional
recklessness. The termination of any Proceeding by judgment, order, settlement
or conviction or upon a plea of nolo contendere or its equivalent shall not of
itself create a presumption that the Indemnitee’s actions constituted willful
misconduct or intentional recklessness.

2. Indemnification.

(a) The Company shall hold harmless and indemnify the Indemnitee against any and
all Expenses actually incurred by Indemnitee in connection with any Proceeding
to which the Indemnitee is, was or at any time becomes a party, or is threatened
to be made a party or is involved (as a witness, potential witness or otherwise)
by reason of (or arising as a whole or in part out of) the fact that Indemnitee
is or was a director or officer of the Company or of any subsidiary of the
Company, or is or was serving at the request of the Company as a director,
officer, trustee, employee or agent of another company or of a partnership,
joint venture, trust or other enterprise, including, without limitation, service
with respect to an employee benefit plan, whether the basis of such Proceeding
is alleged action or the failure to take action in Indemnitee’s official
capacity, or in any other capacity while serving as a director, officer,
trustee, employee or agent (an “Indemnifiable Event”); provided, however, the
Company shall indemnify Indemnitee hereunder in connection with any Proceeding
(or part thereof) initiated by Indemnitee only if such Proceeding (or part
thereof) was authorized by the Board or a committee of the Board to which the
Board has duly delegated such authority, or except as otherwise provided herein
(including, without limitation, in Section 5). Notwithstanding the foregoing
provisions of this Paragraph 2(a), (i) in the event of a determination by a
court (as to which all rights of appeal therefrom have been exhausted or lapsed)
that Indemnitee’s act or failure to act giving rise to the claim for
indemnification did not satisfy the Indemnitee Conduct Standard or

 

2



--------------------------------------------------------------------------------

(ii) the claim for which indemnification is sought was brought by or in the
right of the Company and Indemnitee has been determined by a court (as to which
all rights of appeal therefrom have been exhausted or lapsed) to be liable to
the Company in respect of such claim, such claim shall not constitute an
Indemnifiable Event and the Company shall have no obligation to indemnify
Indemnitee hereunder against any Expenses in connection with such claim;
provided, however, that such claim shall constitute an “Indemnifiable Event” and
the Company shall indemnify Indemnitee for all Expenses hereunder in connection
with such claim if and to the same extent that, notwithstanding such final
judicial determination, such court or the Company shall have determined that
indemnification of some or all Expenses incurred by Indemnitee is appropriate
and permitted under applicable law.

(b) Without limiting the effect of any other provision of this Agreement, and in
addition to the rights of Indemnitee elsewhere set forth in this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding referred to in Paragraph 2(a) or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against Expenses
actually and reasonably incurred by Indemnitee in connection therewith. For
purposes of this Paragraph 2(c), the term “successful on the merits or
otherwise” shall include (i) any termination, withdrawal, dismissal, or other
resolution (with or without prejudice) of any Proceeding against Indemnitee
without any express determination by a court (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee’s act or failure to act
giving rise to the claim for indemnification did not satisfy the Indemnitee
Conduct Standard, or (ii) the expiration of a reasonable period of time after
the making of any claim or threat of a Proceeding without the institution of the
same and without any promise or payment made to induce a settlement. The Company
acknowledges that a settlement or other disposition short of final judgment may
be successful if it permits a party to avoid expense, delay, distraction,
disruption and uncertainty. In the event that any Proceeding to which Indemnitee
is a party is resolved in any manner other than by adverse judgment against
Indemnitee based on a determination by a court (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee’s act or failure to act
giving rise to the claim for indemnification did not satisfy the Indemnitee
Conduct Standard (including, without limitation, settlement of such Proceeding,
with or without payment of money or other consideration, as long as the Company
has approved the settlement, which approval shall not be unreasonably withheld)
it shall be presumed that Indemnitee has been successful on the merits or
otherwise in such Proceeding. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence.

(c) Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of (or arising as a whole or in part out of) the fact
that Indemnitee is or was a director or officer of the Company or of any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, trustee, employee or agent of another company or of a
partnership, joint venture, trust or other enterprise, including, without
limitation, service with respect to an employee benefit plan, a witness or a
potential witness, or is made (or asked) to respond to discovery requests, in
any Proceeding to which Indemnitee is not a party, he or she shall be
indemnified against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection therewith.

 

3



--------------------------------------------------------------------------------

3. Advancement of Expenses. The Company shall promptly pay (or reimburse
Indemnitee for) all Expenses incurred by Indemnitee from time to time by reason
of Indemnitee’s actual or threatened participation or involvement (as a party,
witness or potential witness, or other participant) in any Proceeding
(including, without limitation, appellate Proceedings and Proceedings by or in
the right of the Company) for which a claim for indemnification is made
hereunder, in advance of the final disposition of such Proceeding. Unless
otherwise agreed by Indemnitee and the Company, Indemnitee will request third
parties to furnish invoices relating to amounts incurred as Expenses directly to
the Company, which shall promptly make payment thereon directly to such third
parties without any out-of-pocket Expenses being incurred by Indemnitee.

4. Undertaking to Repay Expenses.

(a) In the event of a determination by a court (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee’s act or failure to act
giving rise to the claim for indemnification did not satisfy the Indemnitee
Conduct Standard or Indemnitee otherwise is not entitled to indemnity under
Paragraph 2(a), the Indemnitee shall repay to the Company such amount of the
Expenses or the appropriate portion thereof, so paid or advanced; provided,
however, that Indemnitee shall not be obligated to make such repayment if and to
the same extent that, notwithstanding such final judicial determination, such
court or the Company shall have determined that indemnification of some or all
Expenses incurred by Indemnitee is appropriate and permitted under applicable
law.

(b) For purposes of any determination of the amount of Expenses, if any, subject
to repayment under this Paragraph 4, such amount shall be determined taking into
account the provisions of Paragraph 6 hereof.

5. Enforcement.

(a) Indemnitee shall be entitled to be indemnified for, and the Company shall be
obligated to pay, any and all Expenses incurred by Indemnitee in connection with
any action, suit or proceeding commenced by Indemnitee (and including, without
limitation, such Expenses with respect to any appellate proceeding commenced
thereon by either party) to enforce rights or to collect monies under, or
interpret any of the terms of, this Agreement, the Articles, applicable law
(including, without limitation, any applicable provisions of Dutch law) or under
any liability insurance policies maintained by the Company; provided, however,
that Indemnitee shall not be entitled to be indemnified for any such amount if,
as a part of such action, suit or proceeding, a final judicial determination
shall be made (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each and every material assertion made by Indemnitee as a basis of
such action, suit or proceeding was frivolous. The Company shall pay all such
Expenses in advance of the judicial determination of any such action, suit or
proceeding contemplated in this paragraph (including, without limitation,
appellate proceedings) in accordance with Paragraph 3 hereof.

(b) If a claim under Paragraph 2 is not paid in full by the Company within sixty
(60) days after a written claim has been received by the Company, or if a claim
under

 

4



--------------------------------------------------------------------------------

Paragraph 3 is not paid in full by the Company within twenty days after a
written claim has been received by the Company, Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim. If successful in whole or in part in any such suit, Indemnitee also shall
be entitled to be paid the expense of prosecuting or defending such suit,
including, without limitation, attorney’s fees.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of the parties to this Agreement to secure
rights of Indemnitee to indemnification that are at least as favorable as may be
permitted under Dutch law. Accordingly, the parties agree that the following
procedures and presumptions shall apply in the event of any question as to
whether Indemnitee is entitled to indemnification under this Agreement:

(a) Procedures. Indemnitee shall present in writing any claims for repayment or
advancement of Expenses in connection with a Proceeding to the Executive
Committee of the Board (the “Executive Committee”), unless the Indemnitee is a
member of the Executive Committee, in which case the claim for repayment or
advancement of Expenses shall be presented to the full Board or, if no member of
the Board is disinterested, to independent legal counsel for the Company.
Provided the claims meet the other requirements of this Agreement, the Executive
Committee, the Board or independent legal counsel, as the case may be, shall
then approve payment by the Company of those claims and so notify the Indemnitee
within ten (10) days of its receipt of the claims for repayment or advancement.

(b) Presumption. It is presumed that Indemnitee is entitled to indemnification
by the Company for the Expenses actually incurred by Indemnitee in respect of
any Proceeding. For the purposes of this Paragraph 6, the Company shall have the
burden of proof and the burden of persuasion by clear and convincing evidence to
establish that Indemnitee is not entitled to be indemnified for any amount of
Expenses actually incurred by Indemnitee in respect of any Proceedings.

(c) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses actually incurred by Indemnitee in respect of any Proceeding, but not
for the total amount of such Expenses, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses to which Indemnitee is entitled.

7. Cooperation; Settlement. Indemnitee shall not make any admission or effect
any settlement with respect to any Proceeding without the Company’s prior
written consent. The Company shall not make any admission or effect any
settlement with respect to any such Proceeding in any manner which would impose
any penalty or limitation on Indemnitee without Indemnitee’s prior written
consent. The Executive Committee shall have the authority to make decisions for
the Company with respect to any settlement relating to a Proceeding covered by
this Agreement; provided, however, that if the Indemnitee is a member of the
Executive Committee, then the full Board shall have such authority. Neither the
Company nor Indemnitee will unreasonably withhold consent to any proposed
settlement; provided, however, that if the Company withholds its consent to any
settlement proposed reasonably and in good faith by Indemnitee, the Company
shall thereafter, to the fullest extent permitted by law and this

 

5



--------------------------------------------------------------------------------

Agreement, (i) advance attorneys’ fees and all other costs in the manner
provided in Paragraph 3 hereof, with respect to any separate counsel thereafter
retained by Indemnitee in connection with such Proceeding, and (ii) confirm in a
manner reasonably satisfactory to Indemnitee that, with respect to such
Proceeding, the Company shall provide indemnification and/or advancement of
Expenses to Indemnitee without regard to any defense, offset, counterclaim or
any other basis for which the Company may otherwise contest Indemnitee’s
entitlement to such amounts. Indemnitee shall cooperate to the extent reasonably
possible with the Company and its insurers in attempts to defend or settle such
Proceeding.

8. Notification; Assumption of Defense; Selection of Counsel. As soon as
practicable after receipt by Indemnitee of notice of the commencement of a
Proceeding made against or otherwise involving Indemnitee for which Indemnitee
may be entitled to be indemnified, Indemnitee shall notify the Company in
writing of the commencement thereof (but the failure to notify the Company shall
not relieve it from any liability which it may have under this Agreement unless
and to the extent that it has been prejudiced in a material respect by such
failure or from the forfeiture of substantial rights and defenses). The Company
will be entitled to participate therein, and to the extent it may elect by
written notice delivered to Indemnitee after receiving the aforesaid notice from
Indemnitee, to assume the defense thereof with counsel reasonably satisfactory
to Indemnitee, which may be the same counsel as counsel to the Company.
Notwithstanding the foregoing, Indemnitee shall have the right to employ such
Indemnitee’s own counsel in any such case, but the fees and costs of such
counsel shall be at the expense of Indemnitee unless (i) the employment of such
counsel shall have been authorized in writing by the Company, or (ii) the
Company shall not have employed counsel reasonably satisfactory to Indemnitee to
take charge of the defense of such action within a reasonable time after notice
of commencement of the action, or (iii) Indemnitee shall have retained such
counsel pursuant to the provisions of Paragraph 7 hereof, or (iv) Indemnitee
shall have reasonably concluded, based upon the written advice of counsel to
Indemnitee, that a conflict of interest exists which makes representation by
counsel chosen by the Company not advisable. In any of the events referred to in
(i) through (iv) in the preceding sentence, the Company shall not have the right
to direct the defense of such action on behalf of Indemnitee, and the fees and
costs of one separate counsel retained by Indemnitee shall be borne by the
Company.

9. Subrogation; No Duplication of Payments.

(a) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including, without limitation, the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

(b) The Company shall not be liable under this Agreement to make payment of any
amounts contemplated under this Agreement, to the extent the Indemnitee has
actually received payment (under any insurance policy, the Articles or
otherwise) of the amounts otherwise payable hereunder.

 

6



--------------------------------------------------------------------------------

10. Contribution. If the indemnification provided in Paragraph 2 is unavailable
and may not be paid to Indemnitee because such indemnification is not permitted
by law or otherwise under the provisions of this Agreement, then in respect of
any Proceeding in which the Company is jointly liable with Indemnitee (or would
be if joined in such action, suit, or proceeding), the Company shall contribute
to the fullest extent permitted by law, to the amount of Expenses incurred and
paid or payable by Indemnitee in such Proceeding in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and Indemnitee on the other hand from the transaction from which such
Proceeding arose, and (ii) the relative fault of the Company on the one hand and
of Indemnitee on the other in connection with the events which resulted in such
Expenses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and of Indemnitee on the other shall be
determined by reference to among other things, the parties’ relative intent,
knowledge, access to information, involvement, and opportunity to correct or
prevent the circumstances resulting in such Expenses. The Company agrees that it
would not be just and equitable if contribution pursuant to this Paragraph 10
were determined by pro rata allocation or any other method of allocation, which
does not take account of the foregoing equitable considerations.

11. Liability Insurance and Funding.

(a) The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing the
directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company’s performance of its indemnification obligations under this
Agreement. Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. In all policies of directors’ and officers’ liability insurance,
Indemnitee shall be insured in such a manner as to provide Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s officers or directors and the Company shall use reasonable efforts to
cause the Indemnitee to be named as an insured under any such insurance policy.

(b) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by an affiliate of the Company. If such insurance is not obtained or
maintained, then Indemnitee must be notified in advance in writing and, if and
as requested by Indemnitee, the Company shall establish a trust fund or other
comparable arrangement to support the indemnification obligations of the Company
under this Agreement in an amount comparable to the highest amount of coverage
previously secured through insurance during the three preceding years. The
amount of funds to be contributed by the Company to such a trust fund or other
comparable arrangement shall be determined by counsel mutually agreeable to the
Company and the Indemnitee.

 

7



--------------------------------------------------------------------------------

(c) If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has directors’ and officers’ liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

12. Scope; Non-exclusivity; Subsequent Changes in the Law.

(a) Scope. Notwithstanding any other provision of this Agreement that may limit,
or appear to have the effect of limiting the Indemnitee’s right to
indemnification by the Company pursuant to either the Articles or applicable
provisions of Dutch law, the Company shall indemnify Indemnitee to the fullest
extent permitted by Dutch law, notwithstanding that such indemnification is not
specifically authorized by law, the other provisions of this Agreement, the
Articles, any insurance policy, any agreement, any vote of shareholders of the
Company or disinterested directors, or otherwise.

(b) Non-exclusivity. The right to indemnification and advancement of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under the Articles, any applicable laws and
regulations in effect now or in the future, any insurance policy, any agreement,
any vote of shareholders of the Company or disinterested directors, or
otherwise, both as to actions in Indemnitee’s official capacity and as to
actions in another capacity while holding such office. The protection and rights
provided by this Agreement and all such other protections and rights are
intended to be cumulative.

(c) Subsequent Changes in the Law. In the event of any change, after the date of
this Agreement, in any applicable law, statute, or rule, or the interpretation
thereof, which expands the right of the Company to indemnify the Indemnitee or
any other person serving in a capacity referred to in Paragraph 2 hereof, such
change shall be deemed to have been made to Indemnitee’s rights, and the
Company’s obligations, respectively, under this Agreement. In the event of any
change in any applicable law, statute, or rule, or the interpretation thereof,
which narrows the right of the Indemnitee to receive indemnification and/or the
advancement of Expenses hereunder, such change, to the extent not explicitly
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder and in no event shall apply with regard to the period prior to such
change.

13. Continuation of Indemnity. All agreements and obligations of the Company and
of the Indemnitee contained in this Agreement shall continue during the period
the Indemnitee is a director or officer of the Company or any subsidiary (or is
or was serving at the request of the Company as a director, officer, trustee,
employee or agent of another company, partnership, joint venture, trust or other
enterprise, including, without limitation, any employee benefit plan) and shall
continue thereafter so long as the Indemnitee shall be subject to any Proceeding
by reason of the fact that the Indemnitee was a director or officer of the
Company or serving in any other capacity referred to above and in any case for
at least ten (10) years following the termination of the Indemnitee’s service as
a director or officer of the Company or any subsidiary.

 

8



--------------------------------------------------------------------------------

14. Notices. All notices, statements, requests and demands given to or made upon
either party hereto in accordance with the provisions of this Agreement shall be
in writing and shall be deemed to be given or made when personally delivered, or
when deposited for mailing, first class, registered or certified mail, postage
prepaid, addressed as follows:

If to the Company:

Mylan N.V.

[—]

[—]

Attention: Chief Legal Officer

If to Indemnitee:

to the most recent address on file with the Company,

or in accordance with the latest unrevoked written direction from either party
to the other party hereto.

15. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable for any reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Paragraph of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired thereby; and

(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in the State of Delaware, without giving effect to the
principles of conflict of laws thereof.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

18. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns, including, without limitation, any direct or
indirect successor by

 

9



--------------------------------------------------------------------------------

purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume all of the Company’s obligations under and agree to perform
this Agreement in the same manner, and to the same extent that the Company would
be required to perform if no such succession had taken place, and thereafter the
term “Company” whenever used in this Agreement shall mean and include any such
successor or transferee. This Agreement shall be for the sole benefit of the
parties hereto and their respect successors and permitted assigns and shall not
give any other person any legal or equitable right, remedy or claim.

19. Consent to Jurisdiction. The Company and Indemnitee each hereby consent to
the non-exclusive jurisdiction of the Court of Chancery of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.

20. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

21. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

22. Headings. The Paragraph and other headings contained in this Agreement are
for reference purposes only and shall not control or affect its construction or
interpretation in any respect.

23. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries.

24. Supersedes Prior Agreement. From and after the date of this Agreement, this
Agreement supersedes any prior indemnification agreement between Indemnitee and
the Company or its predecessors; provided any such indemnification agreement in
effect prior to the date of this Agreement shall continue in full force and
effect with respect to any applicable period prior to the date of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

MYLAN N.V. By:

 

INDEMNITEE

 

[Signature Page to Indemnification Agreement]

 

11